Citation Nr: 0514222	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran withdrew his April 2002 request for a Board 
hearing by correspondence dated later that month.  In 
addition, he withdrew his April 2002 request for an RO 
hearing in September 2002.  

In a January 2004 remand, the Board directed the RO to obtain 
addition information from the veteran regarding the nature of 
his service, the date of his alleged injuries, and the types 
of awards or decorations he receive and any proof of his 
receipt of these awards.  In addition, the Board directed the 
RO to have the X-ray films associated with the veteran's 
claims folder identified and interpreted.  A remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).  In its current status, this case 
returns to the Board following the completion of development 
made pursuant to its January 2004 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran currently has bilateral hallux valgus, an old 
healed fracture of the right second metatarsal and 
calcification at the insertion of the left Achilles tendon, 
and a June 2002 VA medical opinion is to the effect that it 
is at least as likely as not that the veteran's foot 
pathology is related to his military service.  

3.  The veteran has severe degenerative arthritis throughout 
the spine, and a June 2002 VA medical opinion is to the 
effect that it is at least as likely as not that the 
veteran's back pathology is related to the veteran's military 
service.

4.  The veteran currently has severe degenerative arthritis 
the acromioclavicular (AC) joint of the right shoulder, and a 
June 2002 VA medical opinion is to the effect that it is at 
least as likely as not that the veteran's right shoulder 
pathology is related to the veteran's military service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral foot disabilities may have been 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

2.  The veteran's back condition may have been incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  The veteran's right shoulder condition may have been 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Board observes that the veteran's service medical records 
are not available and are presumed to have been destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

The veteran's available service records show that he served 
with the Headquarters Company 3rd Infantry Division, that he 
was a rifleman and that he had a duty assignment as a light 
truck driver.  The Board has considered this an all pertinent 
evidence contained in the veteran's claims folder.  



Bilateral Foot disability

The veteran contends that he began having trouble with his 
feet while in Basic Training at Fort McClellan, Alabama.  He 
reported that his feet began to swell while he was engaged in 
a 10-mile hike, that he had to be pick up by jeep and that he 
was informed that his arches "broke down".  He stated that 
he was provided with shoe modifications, consisting of 
stainless steel plates fitted from heel to toe to keep the 
arches stable.  The veteran required the same type of 
modification when he went overseas.  The veteran alleges a 
persistence of symptoms since service and on the most recent 
examination stated that he still wears arch supports.  

The first documented evidence of foot disability is contained 
in reports of private treatment dated in January 2000.  At 
that time the veteran reported that he started having 
problems with his feet in the military.  The examiner's 
assessment was, in pertinent part, plantar fasciitis.  

The veteran was examined by VA in June 2002, at which time, 
the physical examination and X-ray studies were consistent 
with bilateral hallux valgus, an old healed fracture of the 
right second metatarsal and calcification at the insertion of 
the left Achilles tendon.  

The examiner reviewed the veteran's claims folder, 
acknowledged that there were no military medical records and 
opined that it is at least as likely as not that the 
veteran's foot pathology is related to his military service.  

The veteran's case is complicated by the absence of any 
service medical records.  The Board has considered the 
veteran's contentions regarding the origin of a foot 
disability and finds them to be probative, as a layperson can 
discuss personal experiences.  Generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this case however, the veteran does not attempt 
offer a diagnosis or medical opinion.  He is competent to 
articulate what he has observed and experienced; that is, the 
onset of injury and the continuation of symptoms.  The 
veteran's allegations have been consistent, and there is 
nothing in the record to refute his history.  Moreover, 
evidence of residuals of an old fracture and the medical 
opinion provided by the examiner in 2002 lends additional 
credibility to the veteran's allegations.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is in relative equipoise with respect to 
whether that the veteran currently has a foot disability 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a bilateral foot disability is 
allowed.  

Back and shoulder disability

The veteran contends that he sustained injuries in November 
1945 while he served in France.  While the veteran was in the 
process of climbing a ladder to a church steeple, one of the 
slats of the ladder broke, and he fell 15 to 20 feet.  As he 
reports, the veteran was lodged behind a two by four and hung 
there for about 45 minutes.  Finally, he extricated himself 
and proceeded to the top of the structure.  In the process of 
this fall, he sustained injury to the back and right 
shoulder, and since that injury has continued to experience 
continued symptoms.  After service, the veteran states that 
he was found to have ruptured vertebrae in the spine.  When 
he related his history of the injury in France, the physician 
stated that his current condition is probably related to that 
injury.  

The first documented evidence of back disability is recorded 
in the late 1990s and a right shoulder disability was first 
documented in the report of the June 2002 VA examination.  On 
the latter examination, the physical examination and X-ray 
studies were consistent with severe degenerative arthritis 
throughout the spine and severe degenerative arthritis of the 
AC joint of the shoulders.  

The examiner reviewed the veteran's claims folder, 
acknowledged that there were no military medical records and 
opined that it is at least as likely as not that the 
veteran's back pathology is related to the fall or blow to 
the back in military service.  The examiner also indicated 
that there was a likelihood that the veteran's back condition 
was related to the veteran's "time in the vibrating truck 
seat."  Apparently the veteran had been employed as a truck 
driver both in service and thereafter.  With respect the left 
shoulder, the examiner stated that it was at least as likely 
as not that the veteran's current pathology is related to his 
military service.  

The veteran's case is complicated by the absence of any 
service medical records.  The Board has considered the 
veteran's contentions regarding the origin of a foot 
disability and finds them to be probative, as a layperson can 
discuss personal experiences.  Generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this case however, the veteran does not attempt 
offer a diagnosis or medical opinion.  He is competent to 
articulate what he has observed and experienced, that is the 
onset of injury and the continuation of symptoms.  The 
veteran's allegations have been consistent, and there is 
nothing in the record to refute his history.  Moreover, the 
medical opinion provided by the examiner in 2002 lends 
additional credibility to the veteran's allegations.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is in relative equipoise with respect to 
whether that the veteran currently has a back and right 
shoulder disabilities associated with injury, disease or 
event noted during his military service.  Therefore, the 
benefit of the doubt doctrine is for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, entitlement to service connection for a back and 
right shoulder disabilities is allowed.


ORDER

Service connection for a bilateral foot disability is 
allowed.  

Service connection for a back disability is allowed.  

Service connection for a right shoulder disability is 
allowed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


